Title: To James Madison from James Kilbourn, 24 December 1813 (Abstract)
From: Kilbourn, James
To: Madison, James


        § From James Kilbourn. 24 December 1813, Washington. “Being absent when the other members of the Ohio Representation forwarded their recommendations of a person for the Marshals Office in the District of Ohio, and being willing to take an equal responsibillity on myself in that respect with my Colleagues I have

thought it proper in this manner to suggest, that I consider Doctr. John Hamm of Zanesville within said District, as a gentleman possessing the requisite quallifications for a faithful & honourable dis[c]harge of the duties of that Office: In addition to the above, it may be truly said of Doct Hamm, that he has ever shown himself, on all proper occasions, an able & ready advocate in favour of the free principles of our excellent government, and particularly so, of those principles & measures by which the same has been so happily administered since the Republican ascendency was obtained, which is not an unimportant consideration to my mind, in these times of difficulty & opposition.”
      